   Case 4:20-cv-01115 Document 36-1 Filed on 04/15/20 in TXSD Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LADDY CURTIS VALENTINE and                §
RICHARD ELVIN KING, individually and      §
on behalf of those similarly situated,    §
      Plaintiffs,                         §
                                          §
v.                                        §       Civil Action No. 4:20-cv-01115
                                          §
BRYAN COLLIER, in his official capacity,  §
ROBERT HERRERA, in his official capacity, §
and TEXAS DEPARTMENT OF                   §
CRIMINAL JUSTICE,                         §
      Defendants.                         §

DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ APPLICATION FOR A
                 TEMPORARY RESTRAINING ORDER




                          EXHIBIT A
Case 4:20-cv-01115 Document 36-1 Filed on 04/15/20 in TXSD Page 2 of 3




                                             VALENTINE - GRIEVANCE 001
Case 4:20-cv-01115 Document 36-1 Filed on 04/15/20 in TXSD Page 3 of 3




                                             VALENTINE - GRIEVANCE 002
